Title: To George Washington from T. H. O’Neill, 7 December 1790
From: O’Neill, T. H.
To: Washington, George


  Corner of Pen & South Streets at Mr Beaghlys [Philadelphia].
General Washington7th Decr 1790  
With every deference I take the liberty to accost Your Excellency. If you are the man the world Considers you to be, you’ll

redress my Grievance. I am an Irish man, that has met with disapointments in trade. come to this Country without property or friends, in the utmost distress, myself & my family resort to you for protection. (it is with the Noble and the brave, that Humanity remains.) I am Capable to earn my Bread in Mercantile Business, or Office. If your Excellency—woud procure me either. I wou’d Acquit myself with Integrity—which is the only request required of you. by your Embarrassed Subscriber, who is with the most profound Respect, your Most Obedient, most Humble Servant

T. H. O’Neill

